Title: VI. Albert Gallatin’s Comments , 11 July 1803
From: Gallatin, Albert
To: 


            
              
                ca. 11 July 1803
              
            
            
              
              
                N. Hampshire—
                only one Master & one Mate revenue Cutter—Hopley Yeaton & Benj. Gunnison. appd. 31 Augt. 1802—both rep. 
                rep. 6.—.—.
                
              
              
                Massachusset—
                Jonas Clarke collect. Kennebunk—fed. appd. only Inspector of revenue by Mr Jefferson
                }
                13. 3.21
                
              
              
                
                Fred. L. Delesdernier collect. Passamaquody rep. certainly
                }
                —see page 52—23 collectors in all& 7 surveyorsold appointments
              
              
                
                Melatiah Jordan Do. Frenchmen’s bay do. says so
              
              
                
                Asa Andrews Do. Ipswich do. or  neut.
              
              
                
                < James Lovell Nav. Officer Boston>
                
                }
                neutral
                }
                do.
              
              
                
                Ths. Melville Surv. Boston
              
              
                
                Silas Lee dist. att. Maine fed.
                new appt.
                
                
               
              
            
            
              
                
                10
                coll.
                1 coll.—
                12
                coll.
              
              
                
                1 
                nav.
                1 nav
                1
                nav.
              
              
                
                1
                Surv
                1 surv
                5
                Surv.
              
              
                
                 1
                
                D attor.
                3
                2
                Mars.
              
              
                
                13
                
                
                 1
                
                Com
              
              
                
                
                
                
                21
                
                  
                
              
            
            
            
              
                Rhode Island—
                in all 9 Surveyors—3 rep. 6 fed. supposed
                 6.—.11
                
              
              
                Connecticut—
                in all 6 do    1—  5   do.
                 5.—. 7
               
              
              
                
                  Mate rev. cutter—unknown
                
               
              
              
                New York—
                only 5 Collectors—Niagara not organised
                }
                
                
                10. 1. 1
              
              
                
                Henry P. Dering Collect. of Sag harbour rep.
                
                
               
              
              
                
                 in all—3 rep. 1 fed. 1. neut. (Wolsey)
                
                
                
              
              
                
                Caleb Brewster Mast. rev. cutter—rep. new appt.
                
                
                
              
              
                Vermont—
                No Commissioner of loans
                
                
              
                 3.—.—
                
              
              
                Pennsylva.—
                Richd. Howard Mastr. rev. cutter rep. appd. 1802
                }
                
                
                 3. 1. 3
                
              
              
                
                Joseph Sawyer mate do.   do. reappd. do.
                
                
                
              
              
                
                
                
                Delaware
                
                 2.—. 2
              
              
                Maryld.—
                in all 5 Surveyors of which 3 fed. & 2 rep.  vizt. Gibson & Delozier of Baltimore
                 5.—.14
              
              
                Virginia—
                Isaac Smith Collect. of Cherry Stone neut & not rep. who is the other neutral?
                }
                 9. 2.18
              
              
                
                Bright Mast. rev. cutter rep.
                }
                two cutters
                
              
              
                
                Ham doneut.
                
              
              
                
                 2 Matesunknown
                
              
              
                
                in all 12 Surveyors—say 2 rep. 10 fed
                
              
              
              
                
                
                
                Kentucky
                
                 2. 1
               
              
              
                N. Carolina—
                in all 16 Surveyors   7 do.  9 do.
                
                
                 9. 1.16
                
              
              
                Tenessee—
                Hays Mars. W. Tenessee neut. a new appt. expected
                
                
                 4.—.—
              
              
                S. Carolina 
                E. Weyman Surveyor rep.
                S. Car.
                
                 2.—. 6
                
              
              
                Indiana—
                D. Duncan collect. Michillimakinac—fed.
                Geor.
                
                 5.—. 5
                
              
              
                
                Bissel   do—Massac—unknown officer of army
                Ohio
                
                 3.—.— total
                
              
              
                
                
                
                
                87.9.104 200
                
              
            
            
            Secondaries—The Accountants of War & Navy dep. Omitted—both fed: perhaps Symons neut. 
            Mint officers—Coiner &a. appd. by President omitted—Voight rep. 
            Att. & Mars. Territories—Who?
            
            
              
                
                Steubenville–
                Marietta–
                Zaneville–
                Chilicothe–
                Cincinnati–
                Natchez–
                Mobile
              
              
                Registers L. Offices–
                Hoge– fed–
                Woods rep
                vacant
                Jesse Spencer. rep.
                Ludlow fed
                Turner rep
                vacant
              
              
                Receivers do–
                Biggs do–
                Bacchus neut
                do
                S. Finley do.
                J Findly do.
                vacant
                vacant
              
            
            
            
              
               
                Total 
                
                
              
              
               
                2 fed.
                3 rep.
                2 vacant
                
              
              
                
                2 do.
                1 rep.
                3 vacant
                —1 neut.
              
            
            Superintendent Mil. Stores. W. Irvine—rep. omitted.
            
            
              
                States—
                87.
                9.
                104
               
              
              
                Territ. —.
                3.
                —
                1
                
              
              
                Collect. do.
                2.
                1.
                1
               
              
              
                Land
                11.
                1.
                4
                
              
              
                Mint
                2.
                —.
                1
                
              
              
                Purv. & Super. M.S.
                2.
                —.
                —.
              
              
              
                Departments
                8.
                1.
                3
                
              
              
                For. ministers & Sec.
                5.
                
                
               
              
              
                Barbary
                2.
                —.
                1
                
              
              
                
                122
                —12
                —115
                
              
            
            
          